MEMORANDUM OPINION
                                        No. 04-11-00286-CR

                                         Terrall GUIDRY,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR0358W
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 29, 2011

DISMISSED

           Appellant filed a motion to dismiss this appeal and requests immediate issuance of the

mandate. The motion is GRANTED, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                                      PER CURIAM


Do not publish